Title: To Thomas Jefferson from Charles Pinckney, 16 February 1807
From: Pinckney, Charles
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            February 16. 1807 In Charleston
                        
                        Having been absent for some weeks on the reviews in the interior of this country I had not the honour of
                            receiving your letter until this day.—as I was constantly shifting my situation every day I ordered all letters to me to
                            be kept for safety in Charleston & therefore was surprised to see in a late Newspaper a letter published addressed to me
                            which I had never seen or recieved from Mr. Alston.—On my arrival in this City I received from him the inclosed which
                            explains the reason of my not having recieved it—. In this letter he explicitly disavows any knowledge of the treasons & holds himself ready to
                            meet any charge that may be brought. I feel extremely mortified that there should be any reason for suspicion against him. his father is a most excellent man in every sense & a
                            decided republican. he is also I believe the most opulent man in this country—the son for so young a man has been very
                            considerably destinguished by his Country, & if any one had the highest hope, from it & ought to be bound to it, by
                            every tie that should bind a Citizen, it was he—.I know no change that could better his Fortunes or expectations—Having
                            but this moment the honour to receive your letter I can only at present say that I shall very maturely consider it’s
                            contents & have the honor to write you again soon on the occasion
                            & in the interim keep it to myself.—I avail myself of this
                            opportunity to present you my most respectful & affectionate compliments & best wishes, & I assure you of the same
                            from every one almost in this State among whom your excellent administration has met & will continue to find the most
                            decided & firm support.—With my best compliments to Mr Madison
                            & Mr Gallatin I remain With Esteem & respect Dear Sir 
                  Yours Truly
                        
                            Charles Pinckney
                            
                        
                    